Citation Nr: 0513534	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-24 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, esophagitis, and a throat disorder, claimed as due 
to toxic gas exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The claimant/appellant had periods of active duty for 
training, and inactive duty for training with the West 
Virginia Air National Guard from October 1979 to December 
1981.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  (The claims folder was subsequently 
transferred to the Huntington RO).  In May 2004, the 
appellant appeared at a personal hearing before the 
undersigned.  The case was previously before the Board in 
September 2004, when it was remanded to the RO for additional 
development.  After the case was certified to the Board for 
further appellate review, additional evidence was received by 
the Board consisting of a photocopy of a May 1981 service 
medical record, photocopies of private medical records, and 
an article downloaded from the internet that discusses the 
uses and toxicity of teargas.  The record reflects that the 
additional evidence was already associated with the claims 
file and considered by the RO.  Because the additional 
evidence consists of duplicates and/or is cumulative to 
evidence already of record, remanding the case for 
consideration of that evidence by the RO in the first 
instance is not required.  See Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Finally, the Board notes a procedural matter that must be 
addressed.  In the October 2002 decision now on appeal, the 
RO specifically denied service connection for a throat 
condition claimed as a residual of exposure to toxic gas.  
(The appellant's initial application for compensation in 
February 2002 expressly limited the claim to service 
connection for a throat disorder).  In a July 2003 statement 
of the case (SOC), the RO recharacterized the issues on 
appeal as service connection for residuals of gas exposure, 
to include a gastrointestinal disorder, esophagitis, and a 
throat condition, and continued the previous denial of 
service connection.  In correspondence subsequent to the July 
2003 SOC, the appellant requested service connection for 
other specific disorders claimed as residuals of exposure to 
tear gas, including congestive heart failure, a coronary 
artery bypass graft, hypertension, diabetes, arthritis, and 
neuritis.  In response, the RO issued a February 2004 
decision that specifically denied service connection for 
congestive heart failure, a coronary artery bypass graft, 
hypertension, diabetes, arthritis, and neuritis; each claimed 
as due to tear gas exposure.  When the appellant was notified 
of this decision, she was advised that if she disagreed with 
this decision and wished to appeal it, she had to file a 
notice of disagreement within a year of the notice.  She did 
not do so, and the February 2004 decision is final.  See 
38 U.S.C.A. § 7105(c).  She has since written that there 
should not be a "different claim," and asserted that the 
disorders for which service connection was denied by the RO 
in February 2004 were "added to the only claim I have."  
However, the matters addressed in the February 2004 decision 
involve disabilities separate and distinct from those 
considered in the previous decision(s).  They were separately 
addressed in the February 2004 rating decision, and it was 
incumbent on the appellant to file a notice of disagreement 
with the February 2004 decision (as she was advised to do) if 
she wished to appeal those denials.  Without a timely notice 
of disagreement with the February 2004, the Board has no 
jurisdiction in an appeal of that decision.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
any current esophageal, gastrointestinal, and/or throat 
disorder is related to toxic gas exposure during the 
appellant's active duty for training.  


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder, 
esophagitis, or a throat disorder as due to toxic gas 
exposure on active duty for training is not warranted.  
38 U.S.C.A. §§ 101 (21), 1110, 1131 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

Well-groundedness in not an issue.  The appellant was 
provided VCAA notice by June 2002 (prior to the decision 
appealed) correspondence from the RO, by additional 
correspondence from the RO in September and November 2004, by 
an SOC in July 2003, and by a supplemental SOC (SSOC) in 
March 2005.  She was notified (in the June 2002 
correspondence, in the October 2002 RO decision, in the July 
2003 SOC, in the September and November 2004 correspondence, 
and in the March 2005 SSOC) of everything required, and has 
had ample opportunity to respond or supplement the record.  
Specifically, all the correspondence, and the SOC and the 
March 2005 SSOC, informed her of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate her claim.  

Regarding notice content, the SOC, and SSOCs issued in August 
and November 2003 (as well as the March 2005 SSOC), informed 
the appellant of what the evidence showed.  She was advised 
by the July 2002 correspondence, the September and November 
correspondence, and the May  2005 SSOC that VA would make 
reasonable efforts to help her get pertinent evidence, but 
that she was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The 
correspondence advised her of what the evidence must show to 
establish service connection for the disabilities at issue, 
and what information or evidence VA needed from her.  While 
she was not advised verbatim to submit everything she had 
pertaining to the claim, the RO asked her to tell VA "about 
any additional information or evidence that you want us to 
try to get for you."  She was further advised to submit, or 
provide releases for VA to obtain, any pertinent records.  
This was equivalent to advising her to submit everything 
pertinent.  Everything she has submitted has been accepted 
for the record and considered.  

A Decision Review Officer has reviewed the claim de novo (see 
July 2003 SOC, and August and November 2003 SSOCs).  
Regarding the duty to assist, the Board directed additional 
development in September 2004.  The development, to include a 
VA examination with a medical opinion pertinent to the issue 
of service connection for a disability due to toxic gas, has 
been completed and the additional evidence has been 
considered by the RO.  VA has obtained all identified records 
that could be obtained.  Evidentiary development is complete 
to the extent possible; VA's duties to notify and assist are 
met.  The Board finds it proper to proceed with appellate 
review.  It is not prejudicial to the appellant for the Board 
to do so.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  
April 14, 2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

Essentially, the appellant contends that a gastrointestinal 
disorder, esophagitis, and a throat disorder were incurred 
when she was exposed to a toxic gas in service in May 1981.  

Of record is a private medical report dated in November 1977 
(predating the appellant's service) indicating that an upper 
gastrointestinal (GI) series showed that the appellant's 
esophagus and stomach were normal.  There was suggestion of a 
fleck in the proximal third of the duodenal bulb near its 
lower border, and the diagnosis was active duodenal ulcer.  
On the same medical record is a July 1979 notation that the 
duodenal ulcer showed no evidence of bleeding and it had 
responded well to treatment.  

Service medical records include a March 1981 (during active 
duty for training) clinical report showing that the appellant 
was "12 [hours] post chloroacetophenone (tear gas) exposure, 
[with] mild laryngospasm and chest tightness."  She had an 
associated dry cough.  A chest X-ray was negative for 
infiltrates or congestion.  Her blood gases on admission were 
PO2 at 109, pH at 7.41, PCO2 at 34, and HCO3 at 21.7; the 
examiner reported that those findings were within normal 
limits.  It was noted that the appellant was two weeks status 
post intubation for general anesthesia she was given during a 
laparoscopic tubal ligation.  An ear, nose, and throat 
consultation showed no nodules or granulomas.  Mild atonia 
was noted, as was a one millimeter glottic chink posteriorly.  
The diagnosis was status post chloroacetophenone exposure 
with mild laryngospasm, and a glottic chink, otherwise within 
normal limits.  The appellant was discharged to duty with her 
chest clear to auscultation and percussion, and was told to 
refrain from gas exposure and to attempt to stop smoking 
cigarettes (a February 1980 service medical record shows that 
she smoked approximately one pack of cigarettes daily).  The 
service medical records are negative for any residual 
symptoms related to her March 1981 tear gas exposure. 

The earliest postservice medical record is a November 1990 
report from a private medical facility showing diagnosis of 
acute chest pain after the appellant complained of same.  
Other than reports of cardiovascular diagnostic tests 
performed after she was admitted to the facility, the 
remainder of the records are negative for other clinical 
findings, and are negative for any reference to her service.  
Medical records from a different private medical facility, 
dated from April 1994 to January 1998, are negative for any 
medical condition related to the disorders at issue in this 
case.  Medical reports from yet another private medical 
facility, dated from July 1998 to June 2000, reveal a July 
1998 diagnosis of acute laryngitis.  The appellant complained 
of losing her voice, and of a cough that made her feel as 
though she were choking.  Examination revealed that her lungs 
were clear to auscultation, and there was no sign of 
respiratory distress.  She was told to rest her voice and not 
smoke cigarettes.  A June 2000 medical report from the same 
facility shows diagnoses of hypertension, viral pneumonitis, 
and new onset diabetes.  

In a July 2002 letter, the appellant's mother reported that, 
prior to service, the appellant had no problems related to 
her esophagus and had no problems eating or swallowing.  She 
stated that the appellant had throat problems (sometimes 
severe) and ear disorders since her exposure to tear gas in 
service.  She also recalled that the appellant had been "in 
and out of emergency rooms with choking and swallowing since 
1981."  

On VA examination in July 2002, the appellant reported that 
she was exposed to "mustard gas" while training in service.  
She reported that she was forced to inhale the gas because it 
was released before she had time to put on her gas mask.  She 
stated that she felt some swelling in her throat a few hours 
after the exposure.  She had multiple complaints of "disease 
going down the esophagus, stomach, and also blood in her 
stools . . . ."  She reported that during at least one daily 
meal she feels a spasm behind the upper part of her chest, 
where food would stay as she was unable to swallow it further 
down.  She also complained of occasional nasal congestion, 
and of pain in the upper part of the chest that radiated to 
her back.  The examiner noted that the appellant smoked half 
a pack of cigarettes daily, and had to talk a lot because she 
was a telephone travel salesperson.  Examination revealed no 
nasal obstruction; and no tenderness or purulent discharge 
was seen.  There was no stenosis of the larynx.  There were 
no lesions in the oral cavity or oropharynx.  Indirect 
laryngoscopy showed mild mucosal hypertrophy in the larynx, 
and hypopharynx.  There were no obvious scars or burns in the 
oral cavity, oropharynx, larynx, or hypopharynx "due to 
mustard gas described in the history."  The diagnoses were 
dryness in the nose causing small crusts; mild changes in the 
mucosa of the pharynx and larynx, commonly seen in smokers 
and/or phone salesmen. 

An August 2002 private medical record indicates that an upper 
GI endoscopy was performed due to indication of dysphagia.  
The endoscopy revealed a few dispersed non-bleeding erosions 
in the gastric antrum.  There were no stigmata of recent 
bleeding.  The physician reported that the endoscopy was 
normal.  Biopsies were also taken, and in a September 2002 
letter the physician who performed the endoscopy reported 
that the biopsies were benign.  There was no evidence of the 
bacteria that can cause ulcer disease, and there was no 
evidence of any toxic damage to the esophagus, although there 
were some mild changes consistent with reflux.  

In an April 2003 letter, a different private physician, W. 
M., M.D., reported that the appellant had been under his care 
since October 2003, and carried a diagnosis of congestive 
heart failure with bilateral pleural fluid, and ejection 
fraction of 40 percent.  Dr. M. also stated that the August 
2002 private endoscopy was notable for showing non-specific 
gastritis.  Dr. M. wrote, "I can't account for congestive 
heart failure and gastritis to exposure to tear gas in 
1981."  In an August 2003 letter, Dr. M. stated:

[The appellant] is under my care for acid 
reflux disease with gastritis and 
congestive heart failure; she also had a 
4 vessel coronary art[ery] bypass graft 
[in] May [2003].  
She is now disabled and there is a 
"possibility" that both of her 
conditions were caused by exposure to 
tear gas and herbicides in 1981 while on 
active duty . . . .  

In a September 2003 letter, Dr. M. referred to his first two 
letters and reported that "[t]he only reason I cannot be 
more certain of the possibility of [the appellant's] 
conditions of heart disease and gastritis and their cause is 
that I was not her treating physician [in 1981]."  Dr. M. 
indicated that he had the opportunity to review the March 
1981 service medical record that documents the appellant's 
tear gas exposure and her resulting symptoms and treatment.  
He stated:

I . . . need to clarify that when I say 
that most likely possible that by reading 
[the appellant's] military active duty 
report of being admitted to the emergency 
room the day of exposure to this deadly 
gas exercise has explained a lot of her 
medical problems of gastritis an [sic] 
esophagitis and has lead [sic] into her 
congestive heart failure and yes my 
opinion is service connection is a 
possibility.  

An October 2003 private thyroid sonogram showed an enlarged 
thyroid with nodule, and a differential diagnosis of 
multinodular goiter.  The report was negative for any 
reference to the appellant's service.  

At the March 2004 hearing, the appellant reiterated her 
contention that service connection was warranted for a 
gastrointestinal disorder, esophagitis, and a throat disorder 
due to exposure to tear gas during service.  She testified 
that her unit was on field maneuvers when they underwent a 
gas-exposure exercise to determine how quickly they could 
place a gas mask on their face.  She stated that she 
attempted to "mask" when the gas was released, but the mask 
missed her mouth and she "breathed a bunch of it in."  
Fellow servicemen immediately rushed to her aid, but 
apparently they accidentally pulled the mask off her head 
entirely.  She pushed her comrades away and managed to get 
her mask on properly, but not before she "swallowed a bunch 
of it."  She testified that she suffered from gagging and 
mucus discharge immediately after the exposure, and she 
vomited once.  She reported that current residual symptoms of 
the gas exposure include an enlarged thyroid, 
gastrointestinal reflux (which she claimed has caused her 
heart to weaken), and frequent loss of her voice.  

On VA examination in December 2004, it was noted that the 
claims folder was reviewed in conjunction with the 
examination.  The examiner reviewed and summarized in detail 
the March 1981 service medical record that documents the 
appellant's exposure to tear gas.  The appellant reported 
that since her exposure to tear gas in-service, she has had 
stomach problems that include reflux symptoms, bloating, and 
nausea.  On review of the appellant's medical history, the 
examiner noted that a March 2003 echocardiogram showed 
congestive heart failure and pleural effusion, and left 
ventricular function that was reduced to 40 percent ejection 
fraction.  There was also mild pulmonary hypertension.  She 
underwent a 4 vessel CABG for coronary heart disease in May 
2003, and in October 2003 she was found to have an enlarged 
thyroid with nodules, with differential diagnosis of a 
multinodular goiter.  It was noted that the appellant's 
surgical history included a cholecystectomy in 2000, and an 
endarterectomy with stents of the left carotid artery in mid-
2003.  The examiner noted that the appellant had a smoking 
history of approximately 10 cigarettes daily for 20 years, 
but stopped smoking three years prior to the examination.  
She reported that she worked in construction for the first 
eight years after her separation from service, then worked as 
a computer operator, and then as a travel agent until 
approximately two years prior to the examination, when she 
stopped working due to her heart condition.  She complained 
of feeling nauseous daily, but denied vomiting, hematemesis, 
and melena.  Prevacid relieved most of her reflux, but she 
discontinued that medication approximately one year earlier 
due to finances.  She noted a worsening of reflux symptoms 
without Prevacid.  She reported diarrhea approximately six 
times daily.  Although she denied weight loss and definite 
abdominal pain, she stated that she constantly had a "raw" 
feeling in her stomach.  

Examination revealed that the appellant was in no acute 
distress, and had no respiratory difficulty at rest.  There 
was no neck vein distention.  The thyroid was slightly 
palpable, but symmetrical and nontender.  Abdomen examination 
revealed tenderness on the right lower quadrant, but with no 
rebound or guarding.  There was no palpable liver edge.  
Bowel sounds were active, and no masses were palpable.  A GI 
series showed that the esophagus filled well, and no 
strictures were identified.  A sliding hiatal hernia was 
noted at the gastroesophageal junction.  No significant 
reflux disease was identified, and there were no definite 
ulcer deformities.  There was no evidence of gastric outlet 
obstruction.  The diagnosis was "history of exposure to 
chloroacetophenone (teargas), remote with no residuals," and 
coronary artery disease, status post CABG, NYHA II with 
ejection fraction of 40 percent.  The examiner stated:

From [the appellant's] story she was 
exposed to teargas at such a short time 
following which she was attended to by 
her comrades immediately.  She has [a] 
paucity of medical problems since that 
period until 2002 when she started to 
require frequent medical care for her 
heart as well as her stomach condition.  
The [appellant] also was documented to 
have an active duodenal ulcer which 
responded readily to treatment in 1977 
prior to her enlistment.  It is felt that 
the hiatal hernia found on X-ray studies 
with no reflux is not related to her 
injury from teargas or from her active 
military service.  

The appellant has submitted an article downloaded from the 
internet entitled, "Tear Gas - Harassing Agent or Toxic 
Chemical Weapon," that generally discusses the use of tear 
gas as a weapon, and provides commentary on pathological 
disorders that are associated with exposure to tear gas.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be established for 
disability due to injury sustained on active or inactive duty 
for training.  38 U.S.C.A. § 101 (21).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a claimant 
had a chronic condition in service and still has such 
condition, unless it is clearly attributable to intercurrent 
causes.  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's precedent, lay 
observation is competent.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated finding of a diagnosis 
including the word "chronic."  

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, 
(2) continuity of symptomatology is demonstrated thereafter, 
and (3) competent evidence relates the present condition to 
that symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth 
v. West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

Here, the record shows that the appellant has diagnoses of 
numerous disorders, including gastritis and other 
gastrointestinal symptoms, and an enlarged thyroid with 
nodules.  However, while the service medical records clearly 
establish that the appellant suffered an episode of tear gas 
exposure during field exercises in service, the record as a 
whole provides no support for a conclusion that such exposure 
resulted in any current gastrointestinal, esophageal, or 
throat disability.  Weighing against her claim is that the 
postservice medical records dated through 2000 are silent for 
a gastrointestinal, esophageal, or throat disability; and 
there is no postservice medical evidence of any such 
disability prior to the first diagnosis of acute laryngitis 
of record, in July 1998.  The Board is aware that the private 
physician, Dr. M., has indicated that it was possible that 
the veteran's gastritis and esophagitis could be related to 
service.  However, this opinion was expressly stated in 
speculative terms (i.e., it is "possible").  It is a basic 
principle in the adjudication of service connection claims 
that a finding of service connection may not be based on 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102.  The Court has held that when, as here, a medical 
professional is unable to provide a more definitive causal 
connection than this; the opinion is not supportive of the 
claim.  See Perman v. Brown, 5 Vet. App. 237 (1993).  This is 
true even though the opinion does not have to be absolutely 
definitive, one way or the other, in the ultimate conclusion.  
See Lee v. Brown, 10 Vet. App. 336 (1997).  Viewed in its 
full context, the Board finds that Dr. M.'s opinion is not 
mere cautious language, but it is entirely inconclusive as to 
whether the claimed disorders are related to the appellant's 
active service.   

Without competent evidence of a nexus between a current 
gastrointestinal disorder, esophagitis, and/or a current 
throat disorder and any event (injury or disease) in service, 
service connection for a gastrointestinal, esophageal, and/or 
throat disorder is not warranted.  The Board has reviewed the 
appellant's contentions.  Her statements (and those of her 
mother) to the effect that her gastrointestinal, esophageal, 
and throat disorders are due to tear gas exposure in service, 
cannot by themselves establish that this is so.  They are 
laypersons and, as such, are not competent in matters 
requiring specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the appellant's alleged history of continuing 
pathology/symptoms related to her single episode of tear gas 
exposure in service was noted in Dr. M.'s letters dated in 
April, August, and September 2003, the record is silent as to 
any objective clinical findings of such chronic 
pathology/symptoms.  Those notations (by Dr. M.) were (and 
remain) bare transcriptions of lay history, and thus are not 
credible evidence of continuing gastrointestinal disorder, 
esophagitis, and throat disorder symptoms after the tear gas 
incident in service.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  

With respect to the text material submitted by the appellant, 
said evidence fails to establish that any gastrointestinal, 
esophageal, or throat disorder she may has is related to her 
exposure to tear gas in service.  The article does not refer 
to the appellant or to the specific facts of her case, 
including her medical history.  

In the absence of competent (medical) evidence of a nexus 
between current gastrointestinal, esophageal, or throat 
disorders and service, service connection for such 
disabilities as due to tear/toxic gas exposure in service is 
not warranted.  The doctrine of resolving reasonable doubt in 
the appellant's favor does not apply because the 
preponderance of the evidence is against her claim.


ORDER

Service connection for a gastrointestinal disorder, 
esophagitis, and a throat disorder as due to toxic gas 
exposure in service is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


